Citation Nr: 1756382	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and in Lincoln, Nebraska, respectively.  In the July 2010 rating decision, the RO, inter alia, denied service connection for hearing loss, tinnitus, and hypertension.  In the February 2011 rating decision, the RO, inter alia, granted service connection for PTSD and assigned an initial 10 percent rating, effective March 24, 2010 (the identified date of claim).  The Veteran timely appealed the aforementioned denials of service connection and the initial rating assigned for PTSD.  Jurisdiction over this case was subsequently transferred to the RO in Chicago, Illinois.

In an October 2013 rating decision, the RO awarded a higher, initial 50 percent rating for the Veteran's service-connected PTSD, also effective March 24, 2010.  However, as that award did not constitute a complete grant of the benefit sought on appeal, the claim for a higher initial rating for PTSD remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The United States Court of Appeals for Veterans Claims (Court) has held that the issue of entitlement to a TDIU is an element of a claim for a higher initial or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  For the reasons indicated below, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for a higher initial rating for the Veteran's service-connected PTSD.  As such, the Board has expanded the appeal to include the inferred issue of entitlement to a TDIU, as indicated on the title page.

The Board notes that additional evidence, specifically VA treatment notes, letters from the Veteran's VA mental health care providers, and VA examination reports, has been received since the October 2013 statement of the case (SOC) continuing the denial of the claims on appeal.  The Board notes that some of this evidence was received prior to certification of the claims to the Board and some of this evidence was received thereafter.  The Board also notes that some of this evidence was not submitted by the Veteran, but rather was created by the VA.  In any event, the Board is granting the benefits sought in full for the claims for service connection for bilateral hearing loss and for tinnitus, as well as for TDIU.  In addition, this evidence is not relevant to the claim for service connection for hypertension.  Moreover, although some of this evidence was relevant to the higher initial rating claim for PTSD, it is cumulative of the evidence previously in the claims file.  More specifically, this evidence does not show that the Veteran is entitled to a higher initial rating for PTSD than that being granted by the Board herein. 

Based on the foregoing, a remand is not required for initial AOJ review of this evidence and/or for issuance of a supplemental SOC (SSOC).  See 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board); 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board unless this procedural right is waived or the benefit sought is being granted in full); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act) (amending 38 U.S.C. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence submitted at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Furthermore, the Board finds that remanding these claims for such action(s) would be redundant and unnecessary in light of the fact that the RO considered this additional evidence and continued the initial 50 percent rating assigned for the Veteran's service-connected PTSD in November 2014 and March 2016 rating decisions (issued in connection with other issues not currently on appeal).  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.

3.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

4.  The Veteran is in receipt of service connection for PTSD, now rated 70 percent; type II diabetes mellitus, rated 20 percent; right ulnar nerve, median nerve, and musculospiral nerve (radial nerve) (previously characterized as diabetic peripheral neuropathy of the right upper extremity), rated 10 percent prior to October 4, 2013, and 20 percent from October 4, 2013; left ulnar nerve, median nerve, and musculospiral nerve (radial nerve) (previously characterized as diabetic peripheral neuropathy of the left upper extremity), rated 10 percent prior to October 4, 2013, and 20 percent from October 4, 2013; right lower sciatic nerve associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; left lower sciatic nerve associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; right lower extremity anterior crural nerve (femoral) associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; left lower extremity anterior crural nerve (femoral) associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; and erectile dysfunction associated with type II diabetes mellitus, rated noncompensable (zero percent).  His combined rating is 70 percent from March 24, 2010, and 90 percent from October 4, 2013.

5.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claims for service connection for bilateral hearing loss and for tinnitus, as well as the claim for a TDIU, are being granted, further discussion of the VCAA with regard to these claims is unnecessary.

As to the higher initial rating claim for PTSD decided herein, the requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  As mentioned above, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where, as here, an underlying claim for service connection has been granted and there is disagreement as to a "downstream" question, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate his higher initial rating claim decided herein and affording him multiple VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected PTSD in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  

The Board will therefore proceed to the merits of the appeal.



II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, at the December 2012 VA hearing loss and tinnitus examination, auditory thresholds of multiple frequencies were 40 decibels or greater in each ear.  The Veteran has also indicated that he experiences tinnitus and is competent to do so.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The current disability requirement has thus been met with regard to each claim.  

In addition, in his written statements, the Veteran indicated that he suffered in-service noise exposure from helicopters, airplanes, artillery and guns without ear protection.  His service personnel records show that he served in Vietnam, and that his military occupational specialty (MOS) was petroleum storage specialist.  The Board finds that these statements are competent, credible, and consistent with the circumstances of the Veteran's service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement. 

The remaining question in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and tinnitus and the in-service noise exposure.  There is only one medical opinion on this question, that of the December 2012 VA examiner, who opined (and confirmed in an October 2013 addendum opinion) that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of service.  The examiner reasoned that hearing was normal at separation from service, and that there was no significant shift in hearing thresholds from service induction to separation.  This rationale is flawed for two reasons.  First, normal hearing upon separation is not in and of itself fatal to claims for service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established"); 38 C.F.R. § 3.303 (d).  Second, incongruously to the examiner's reasoning concerning no significant shift in hearing thresholds from service induction to separation, as noted in a March 2010 VA audio examination report (which contained no opinion as to etiology) and confirmed by the Board's review of the record, the audiogram on the service induction examination report is illegible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In contrast, the Veteran has indicated that he has had hearing loss and tinnitus in and since service.  The Board finds that such statements by the Veteran to be competent and credible, and such lay evidence indicates a relationship between the current bilateral hearing loss disability and tinnitus and the in-service noise exposure.  The evidence is thus approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


III.  Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 70 percent rating is proper.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  

Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment due to PTSD that correspond to the criteria for a 30, 50, and 70 percent rating.  For instance, in a July 2010 letter, Dr. C.S., the Veteran's treating VA psychiatrist, stated that the Veteran experienced flashbacks, nightmares, night sweats, insomnia, hypervigilance, and irritability.  Dr. C.S. also stated that despite compliance with his treatment plan, the Veteran's symptoms "continue to cause intense suffering and limit his functioning."  Dr. C.S. also stated that the Veteran's current GAF score was 45.  Also, in July 2010 and January 2011 letters, Dr. C.B., the Veteran's VA Vet Center therapist, estimated that the Veteran's GAF score "to be about 43."  

In addition, VA psychiatry treatment notes from March 2010 to January 2011 indicate that the Veteran experienced poor sleep, nightmares, night sweats, hypervigilance, and irritability (with an account of an explosive verbal altercation).  They also show that the Veteran was assigned GAF scores ranging from 45 to 55. 

In July 2010 and January 2011 statements, the Veteran indicated that he was anxious and always on "high alert."  He also indicated that he had difficulty sleeping, recurrent nightmares, flashbacks, and interpersonal problems.  He also indicated that he isolated himself and didn't trust people, and that he had serious problems with anger management and often could not control his temper.

In a March 2011 letter, Dr. C.S. stated that the Veteran experienced flashbacks, nightmares, night sweats, anxiety, isolative behavior, depressed mood, sleep impairment, and hypervigilance.  Dr. C.S. further stated that the Veteran's symptoms "have made it difficult for him to adapt to stressful circumstances and have impaired his ability to establish or maintain social relationships."  Dr. C.S. also stated that despite compliance with his treatment plan, the Veteran's symptoms "are persistent and moderate to severe and continue to cause intense suffering and limit his functioning."  Dr. C.S. also stated that the Veteran's current GAF score was 46.

The November 2012 VA PTSD examination report indicates that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  However, the VA examiner also remarked that the Veteran's current symptoms caused serious impairment in social and occupational functioning, family relations, judgment, and mood, and assigned a GAF score of 49.

In a May 2013 letter, Dr. C.S. stated that the Veteran experienced recurrent flashbacks, nightmares, night sweats, physiologic reactivity at exposure to cues (sweating when discussing traumas), avoidance of cues, emotional numbness, isolative behavior, anxiety, depressed mood, sleep impairment, hypervigilance, and irritability with explosive verbal altercations with others.  As stated in his previous March 2011 letter, Dr. C.S. again stated that Veteran's symptoms made it difficult for him to adapt to stressful circumstances and had impaired his ability to establish or maintain social relationships, and that despite compliance with his treatment plan, his symptoms were persistent and moderate to severe and continued to cause intense suffering and limit his functioning.  Dr. C.S. also stated that the Veteran's current GAF score was 49.

The April 2014 VA PTSD examination report indicates that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The VA examiner indicated that the Veteran's symptoms fell within a range indicative of mild to moderate impairment in psychological, social, and occupational functioning.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The July 2014 VA PTSD examination report indicates that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced relatability and productivity.  The VA examiner also remarked that the Veteran's functioning appeared to be in the moderate range.

In a February 2015 letter, Dr. C.S. again stated that the Veteran experienced the same symptoms mentioned in his May 2013 letter.  Likewise, Dr. C.S. again stated that despite compliance with his treatment plan, the Veteran's symptoms were persistent and moderate to severe and continued to cause intense suffering and limit his functioning.  Dr. C.S. also stated that the Veteran's symptoms "make him unable to adapt to stressful circumstances and unable to establish or maintain social relationships."  Dr. C.S. also stated that the Veteran's current GAF score was 49 "at most."

VA psychiatry treatment notes from April 2015 to January 2016 indicate that the Veteran experienced nightmares, night sweats, nocturnal agitation, insomnia, hypervigilance, and irritability.

The March 2016 VA PTSD examination report indicates that the Veteran experienced depressed mood, anxiety, and chronic sleep impairment.  The VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a September 2016 letter, Dr. C.S. stated that the Veteran continued to experience recurrent flashbacks and intrusive thoughts, nightmares up to twice weekly, frequently disrupted sleep, hypervigilance, and recurrent irritability with thought of becoming aggressive when provoked.  Dr. C.S. also stated that the Veteran's symptoms "make him unable to adapt to stressful circumstances and unable to establish or maintain effective work or social relationships."  Dr. C.S also stated that despite compliance with his treatment plan, the Veteran's symptoms "are persistent and severe and continue to cause intense suffering and limit his functioning."  

The Board notes that the Veteran also underwent a VA PTSD examination in November 2010.  However, as the VA examiner found that the Veteran did not meet the criteria for PTSD at that time, the Board finds that discussion and consideration of this examination report and its findings are not necessary regarding the issue at hand, the evaluation of the Veteran's service-connected PTSD.

Therefore, given that there have been PTSD symptoms listed in the 30, 50, and 70 percent criteria and an indication in the GAF scores, statements of the VA health care professionals, and the Veteran's lay statements of mild to moderate and moderate to severe impairment affecting social and occupational functioning and many areas of the Veteran's life due to such symptoms, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximates the criteria for a 70 percent rating for the entire appeal period.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD is warranted for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The evidence of record shows that the Veteran did not experience any of the following symptoms or their equivalent: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, VA examination reports and treatment notes indicate that the Veteran consistently had linear and coherent thought processes, had normal speech, had no delusions or hallucinations, had normal behavior, had intact memory, was oriented to time and place, and denied homicidal or violent ideations.  In addition, although the Veteran indicated during the November 2012 VA examination that he had suicidal ideation in the past (consistent with his retirement date), he denied any current suicidal ideation at that examination, and otherwise in VA examination reports and treatment notes during the entire appeal period.  As such, to the extent that the Veteran experienced any suicidal ideation during the appeal period, there is no indication that the Veteran was in persistent danger of hurting himself or others or that the symptoms more nearly approximated this criterion.

Moreover, VA examination reports and treatment notes show that the Veteran has been married to his wife for 50 years, and although he indicated a strain in their relationship at times, for the most part, the Veteran has indicated that he had good relations with his wife.  In fact, during the April 2014 VA examination, the Veteran reported that his marriage remained strong.  Furthermore, VA examination reports and treatment notes show that the Veteran has been involved with his adult children and their families (e.g., texting back and forth with his granddaughter and attending family reunions and vacations), attending a local church, assuming a trustee position responsible for monies at The Veterans of Foreign Wars, and socializing with other members of his VA Vet Center Group.    

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1) (2017).

As indicated by the cases cited above, the criteria in the General Rating Formula for Mental Disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Accordingly, remand for referral of the claim for a higher initial rating for PTSD for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Furthermore, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.
IV.  TDIU

Although the Veteran filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in November 2014 and March 2016 rating decisions, and he did not appeal any of these decisions, a TDIU claim has been raised by the record as part of the Veteran's instant higher initial rating claim for PTSD.  See Rice, 22 Vet. App. at 453.  In this case, and as demonstrated more fully below, there is evidence that the Veteran's PTSD has impacted his employability.  The Court has made clear in a series of memorandum decisions its view that even where a formal claim for a TDIU has been adjudicated and not appealed, the issue of entitlement to a TDIU raised as part and parcel of a higher initial or increased rating claim exists independent of the formal TDIU claim and must be separately adjudicated.  The Court has also held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial or increased rating, as is the case here.  See id.  The Board will therefore adjudicate the issue of entitlement to a TDIU based on the current evidence before it.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for PTSD, now rated 70 percent; type II diabetes mellitus, rated 20 percent; right ulnar nerve, median nerve, and musculospiral nerve (radial nerve) (previously characterized as diabetic peripheral neuropathy of the right upper extremity), rated 10 percent prior to October 4, 2013, and 20 percent from October 4, 2013; left ulnar nerve, median nerve, and musculospiral nerve (radial nerve) (previously characterized as diabetic peripheral neuropathy of the left upper extremity), rated 10 percent prior to October 4, 2013, and 20 percent from October 4, 2013; right lower sciatic nerve associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; left lower sciatic nerve associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; right lower extremity anterior crural nerve (femoral) associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; left lower extremity anterior crural nerve (femoral) associated with type II diabetes mellitus, rated 10 percent from October 4, 2013; and erectile dysfunction associated with type II diabetes mellitus, rated noncompensable.  As such, and in consideration of the bilateral factor pursuant to 38 C.F.R. § 4.26, with regard to the entire appeal period at issue, his combined rating is 70 percent from March 24, 2010, and 90 percent from October 4, 2013.  Hence, he meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the relevant evidence of record, on a January 2014 application for a TDIU (VA Form 21-8940), the Veteran indicated that he had completed one year of college and had no other education and/or training.  He indicated that he had last worked in construction from 1984 until February 2008, and that he became too disabled to work in February 2008 due to his service-connected PTSD and diabetes mellitus.  He indicated that he had been unemployed since that time.

In a May 2013 letter (and a February 2015 letter), Dr. C.S. opined that the Veteran would be unable to obtain or maintain employment due to his PTSD symptoms, noting that his symptoms made him unable to adapt to stressful circumstances and that his current GAF score was 49.

In a September 2016 letter, Dr. C.S. opined that the Veteran was unable to obtain or maintain employment of any kind due to his PTSD, noting that his symptoms were persistent and severe and continued to cause intense suffering and limit his functioning, and made him unable to adapt to stressful circumstances and unable to establish or maintain effective work or social relationships.

In an October 2016 letter from T.A.H., the team leader for the VA Vet Center and a licensed clinical social worker, opined that the Veteran was unable to work "due to inability to tolerate routine stressors of being on the job, as well as being around other people."  She explained that the Veteran had a difficult time getting along with others and could become irritable and angry quickly, that the Veteran was most comfortable at home, that the Veteran did not feel safe in unfamiliar surroundings, that the Veteran's reported difficulty sleeping due to nightmares and flashbacks caused him to be more irritable and reactionary, and that the Veteran was only comfortable around a small group of people, to include his wife, adult children, grandchildren, and some other veterans.

In an October 2016 VA diabetes mellitus examination report, the VA examiner concluded that the Veteran's diabetes mellitus and related complications impacted his ability to work.  The VA examiner explained that the Veteran could have problems in an occupational setting requiring strenuous activity.

In contrast, in various other VA examination reports, VA examiners indicated that the Veteran's service-connected disabilities either did not impact his ability to work or did not render him incapable of employment.  In this regard, in the April 2014 VA PTSD examination report, the VA examiner opined that while the Veteran's PTSD symptoms likely made it difficult for the Veteran to work in a traditional full-time position, they did not render him incapable of all or even most employment.  The VA examiner explained that the Veteran's vocational limitations may include: low stimulus environment and minimal interaction with others; less than full-time work; and allowing the Veteran to work independently and at his own pace.  The VA examiner further explained that within these limitations, the Veteran would be able to perform at least sedentary desk-type work.

In a July 2014 VA diabetes mellitus examination report, the VA examiner concluded that the Veteran's diabetes mellitus and related complications did not impact his ability to work.  The VA examiner remarked that currently, the Veteran's diabetes mellitus did not prevent him from being employed.  

In the March 2016 VA PTSD examination report, the VA examiner opined that the Veteran's PTSD more likely than not should not prevent him from performing sedentary, desk-like jobs.  The VA examiner reasoned that the Veteran had some junior college studies, had a prior work history, had a good therapeutic connection and supportive relationship with his mental health treatment team, had been compliant with his treatment and medications, had a supportive marital relationship, had been able to enjoy watching TV and occasionally go fishing or do gardening, and had no psychotic or significant cognitive problems.

In October 2016 and April 2017 VA diabetic peripheral neuropathy examination reports, the VA examiners concluded that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

However, the opinions of VA examiners are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice, 22 Vet. App. at 452.  Moreover, the Board finds the Veteran's statements in this regard to be competent and credible.  See Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Hence, in light of all of the above, especially given the Veteran's limited educational and occupational history, the Board finds that the evidence is at least evenly balanced as to whether the combined impact of his service-connected PTSD and diabetes mellitus rendered him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 70 percent rating, but no higher, for PTSD is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

The Veteran claims that his current hypertension is related to service or his service-connected diabetes mellitus.

In connection with his claim, the Veteran was afforded a VA hypertension examination in June 2010, in which the VA examiner opined that hypertension was less likely than not secondary to diabetes mellitus, and that hypertension was not aggravated by diabetes mellitus.  The VA examiner reasoned that the Veteran had no renal disease.  

However, the diagnosis of hypertension and the Veteran being service-connected for PTSD raises the issue of whether entitlement to service connection for hypertension secondary to PTSD is warranted.  In this regard, VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease, to include hypertension.  See Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  An additional VA opinion is therefore warranted to address whether hypertension is caused or aggravated by service-connected PTSD.

Moreover, the diagnosis of hypertension and the Veteran's service in Vietnam also raises the issue of whether entitlement to service connection for hypertension due to Agent Orange exposure is warranted.  In this regard, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  An additional VA opinion is therefore also warranted to address whether hypertension is related to Agent Orange exposure.

Furthermore, the Board finds the June 2010 VA opinion inadequate to determine whether hypertension is caused or aggravated by service-connected diabetes mellitus.  In this regard, in providing the above opinion, the VA examiner provided almost no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Notably, in his rationale, the VA examiner simply stated that the Veteran had no renal disease without explaining the significance and/or relationship, if any, between renal disease, diabetes mellitus and hypertension.  

Based on the foregoing, the Board finds that the June 2010 VA opinion is inadequate to determine whether the Veteran's hypertension is related to service or a service-connected disability.  Consequently, the Board finds that an additional VA medical opinion by an appropriate specialist physician should be obtained on remand, which addresses each of the above-mentioned theories of entitlement and contains a detailed rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As this matter is being remanded, any updated VA treatment records should also be obtained.

Accordingly, the claim for service connection for hypertension is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current hypertension.  The claims file must be sent to the designated physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in or is related to service, to specifically include presumed Agent Orange exposure in Vietnam.  The references to VA regulatory materials acknowledging "limited or suggestive evidence" of an association between Agent Orange exposure and hypertension discussed above should be addressed.

The physician should also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated by his service-connected PTSD.  The references to VA regulatory materials indicating a possible association between PTSD and hypertension among POWs discussed above should be addressed.

The physician should also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated by his service-connected diabetes mellitus.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


